                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


TRACEY LOPEZ,

              Plaintiff,

      v.                                             Case No. 20-CV-541

GRAND CHUTE POLICE DEPARTMENT,

              Defendant.


                               SCREENING ORDER


      Plaintiff Tracey Lopez, an inmate confined at the Taycheedah Correctional

Institution, filed a pro se complaint alleging that the defendant violated her right to

privacy under Wisconsin state law. (ECF No. 1 at 4-5.) Lopez paid the civil case filing

fee in full on April 2, 2020. This order screens and dismisses the complaint. 1

    1. Screening the Complaint

      1.1 Federal Screening Standard

      The Prison Litigation Reform Act (“PLRA”) applies to this case because Lopez

was a prisoner when she filed her complaint. See 28 U.S.C. § 1915(h). Under the

PLRA, the court must screen complaints brought by prisoners seeking relief from a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. §


1
 Lopez consented to magistrate judge jurisdiction on April 8, 2020. (ECF No. 3.) The
“Grand Chute Police Department” is not a suable entity capable of consent. See
Jackson v. Bloomfield Police Dep't, 764 F. App'x 557, 558 (7th Cir. 2019); Cf. Coleman
v. Labor & Indus. Review Comm'n, 860 F.3d 461 (7th Cir. 2017). Consequently, there
is only one “party” under 28 U.S.C. §636 and the court has her consent.



           Case 2:20-cv-00541-WED Filed 05/12/20 Page 1 of 6 Document 4
1915A(a). The court must dismiss a complaint if the prisoner raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b). The court applies the same standard that applies to

dismissals under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851

F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)).

       To state a claim, a complaint must include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

complaint must contain enough facts, accepted as true, to “state a claim for relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). The court construes pro se complaints liberally and holds them to a

less stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      1.2 Lopez’s Allegations

      On December 8, 2018, Lopez had a “domestic argument” with her ex-boyfriend

and was arrested and sent to the Winnebago County Jail. (ECF No. 1 at 2.) While in

custody at the jail, Lopez’s ex-boyfriend told her that a police officer with the Grand

Chute Police Department gave him information regarding the location of Lopez’s

                                           2



         Case 2:20-cv-00541-WED Filed 05/12/20 Page 2 of 6 Document 4
daughter. (Id. at 3.) The police officer also told the ex-boyfriend about individuals who

visited Lopez at the jail. (Id. at 4.) Lopez explains that the police officer was an ex-

girlfriend of her ex-boyfriend and the pair “remain close personal friends.” (Id.)

Lopez’s ex-boyfriend asked the police officer to give him the information. (Id.)

      Lopez reported the incident to the Grand Chute Police Department in March

2019. (Id. at 3.) The police department investigated the allegations and substantiated

Lopez’s claims. (Id. at 3-4.) The police department then disciplined the ex-girlfriend

and took “corrective actions.” (Id. at 4.) Lopez seeks monetary damages “in an amount

[she] has not yet decided on.” (Id. at 5.) She also wants to know how the ex-girlfriend

was disciplined. (Id.)

      1.3 Analysis

      Lopez contends that this court has jurisdiction over this lawsuit due to the

diversity of citizenship of the parties. (ECF No. 1 at 5). Thus, the court must first

determine whether the parties are citizens of different states and whether the

amount in controversy exceeds $75,000. See 28 U.S.C. § 1332; see also Banks v.

Preston Humphrey, LLC, 609 F. App'x 351, 353 (7th Cir. 2015) (“Jurisdiction is the

first question in every federal case.”).

      Lopez states that she is a citizen of Wisconsin. (ECF No. 1 at 1.) She states

that the defendant is also a citizen of Wisconsin. (Id.) The court accepts these

allegations as true. See Sanders v. Melvin, 873 F.3d 957, 961 (7th Cir. 2017)(“[I]n

litigation filed under the diversity jurisdiction of 28 U.S.C. § 1332, a plaintiff’s

allegations about the parties' citizenship are accepted unless they are challenged or

                                           3



         Case 2:20-cv-00541-WED Filed 05/12/20 Page 3 of 6 Document 4
seem collusive, and then they must be proved.”) The parties both being citizens of

Wisconsin, they are not diverse, and, therefore, the court does not have diversity

jurisdiction under 28 U.S.C. § 1332.

      Lopez also fails to state a claim upon which relief can be granted under federal

law. See 28 U.S.C. §1331. To state a claim under §1983, Lopez must allege that

someone deprived her of a right secured by the Constitution or the laws of the United

States, and that whoever deprived her of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

      Lopez named the “Grand Chute Police Department” as the only defendant. The

court assumes that she intended to proceed against the town of Grand Chute because

a police department is not suable under § 1983. See Jackson v. Bloomfield Police

Dep't, No. 17-C-1515, 2018 WL 5297819, at *1 (E.D. Wis. Oct. 25, 2018), aff'd, 764 F.

App'x 557 (7th Cir. 2019) (“The Wisconsin Statutes contain no provision granting a

town police department the capacity to sue and be sued. Rather, the power to sue and

be sued is vested in the town itself.”). To state a claim against the town of Grand

Chute Lopez would need to identify a widespread custom or policy that violated her

constitutional rights. See Jackson v. Bloomfield Police Dep't, 764 F. App'x 557, 558

(7th Cir. 2019). “A plaintiff must allege more than a chance slip-up by an individual

employee.” Petropoulos v. City of Chicago, No. 19-CV-03206, 2020 WL 1433826, at *4

(N.D. Ill. Mar. 24, 2020). A single instance of disclosing information to the wrong

person does not establish a custom or policy of violating a federal constitutional right

                                           4



         Case 2:20-cv-00541-WED Filed 05/12/20 Page 4 of 6 Document 4
to privacy. Id. at *5. Lopez alleges that one police officer who worked for the town of

Grand Chute disclosed information about her one time. These allegations would not

implicate a custom or policy implemented by the town of Grand Chute that violated

her constitutional rights.

      Nor does Lopez have a constitutional claim against the individual police officer.

A federal constitutional right to privacy exists, but it has not been extended to

disclosure of addresses or the identity of visitors at a jail. See Sexton v. Runyon, No.

1:03-CV-291-TS, 2005 WL 2030865, at *9 (N.D. Ind. Aug. 23, 2005) (explaining that

the constitutional right to privacy does not extend to addresses and social security

numbers because neither type of information is “intimate or personal in nature.”).

Accordingly, the court will dismiss this case based on failure to state a claim upon

which relief can be granted. See Jackson, 764 F. App'x at 558 (concluding that a

district court need not give the plaintiff an opportunity to amend the complaint when

amendment would be futile).

   2. Conclusion

      IT IS ORDERED that this case is DISMISSED under 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim upon which relief can be

granted.

      IT IS FURTHER ORDERED that the Clerk of Court document that this

inmate has incurred a “strike” under 28 U.S.C. § 1915(g).

      IT IS ALSO ORDERED that the Clerk of Court enter judgment accordingly.



                                           5



           Case 2:20-cv-00541-WED Filed 05/12/20 Page 5 of 6 Document 4
      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within thirty days of the entry of judgment. See Fed. R. of

App. P. 3, 4. This court may extend this deadline if a party timely requests an

extension and shows good cause or excusable neglect for not being able to meet the

thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within twenty-eight days of the entry of judgment. The

court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      A party is expected to closely review all applicable rules and determine what,

if any, further action is appropriate.

      Dated in Milwaukee, Wisconsin, this 12th day of May, 2020.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           6



         Case 2:20-cv-00541-WED Filed 05/12/20 Page 6 of 6 Document 4
